540 S.E.2d 372 (1999)
351 N.C. 112
STATE of North Carolina
v.
Eric EARHART.
No. 372A99.
Supreme Court of North Carolina.
October 7, 1999.
Nora Henry Hargrove, Wilmington, for Earhart.
Gayl M. Manthei, Special Deputy Attorney General, Frank R. Parrish, District Attorney, for State.
Prior report: 134 N.C.App. 130, 516 S.E.2d 883.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed. By order of the Court in conference, this the 7th day of October 1999."